DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 15 March 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered and are persuasive, particularly in that Min does not expressly disclose the claimed alignment features of the liquid crystal molecules.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-12, 14-15 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara et al. (US 2013/0050622).

Regarding claim 5, Yoshihara discloses the filter film of claim 1, wherein the first laminate layer (21) is bonded to the interference filter layer (1) via an adhesive optically transparent in the wavelengths of the band blocked by the interference filter layer ([0010]).

Regarding claim 8, Yoshihara discloses the filter film of claim 1, wherein the interference filter layer is sandwiched between the first (21Rb) and second laminate layers (21Ba).
Regarding claim 9, Yoshihara discloses the filter film of claim 1, wherein the first laminate layer (21Rb) has static cling properties when contacting a smooth surface.
Regarding claim 10, Yoshihara discloses the filter film of claim 1, wherein the first laminate layer (21Rb) has an outside surface with an adhesive layer (24).
Regarding claim 11, Yoshihara discloses the filter film of claim 1, wherein the filter film (1) has a bending flexibility allowing the filter film to be peeled off from a planar surface (since any one of the layers 2 can be peeled apart with sufficient force).
Regarding claim 12, Yoshihara discloses the filter film of claim 1, wherein the optical interference filter layer includes at least two layers (see fig. 1).
Regarding claim 14, Yoshihara discloses the filter film of claim 1, wherein the one or more liquid crystal polymer layers include at least two liquid crystal polymer layers (2B, 2R, see fig. 1), the optical filter layer further including at least one intermediate polymer layer between the liquid crystal polymer layers (2G).
Regarding claim 15, Yoshihara discloses the filter film of claim 1, wherein the filter film further includes at least one transparent electrode layer ([0015]).
Regarding claim 21, Yoshihara discloses the filter film of claim 1, wherein the optical filter layer includes a multiple layer film that includes the one or more liquid crystal polymer layers (see fig. 2A).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara in view of Watano et al. (US 2016/0170114).
Regarding claims 2-3 and 20, Yoshihara discloses the filter film of claim 1. However, Yoshihara does not expressly disclose wherein the blocked band has a bandwidth between 10 and 400 nm, wherein the blocked band includes a wavelength of 470 nm, wherein filter film is configured to be transparent to wavelengths above and below the blocked band.
Watano discloses an optical filter film (see figure 3, for instance), wherein the blocked band has a bandwidth between 10 and 400 nm ([0022]), wherein the blocked band includes a wavelength of 470 nm ([0022]), wherein filter film is configured to be transparent to wavelengths above and below the blocked band ([0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bandwidth properties and transparency of Watano in the filter film of Yoshihara. The motivation for doing so would have been to enhance color reproducibility of the display, as taught by Watano ([0014]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara in view of Green et al. (US 2010/0265214).
Regarding claims 18 and 19, Yoshihara discloses the filter film of claim 1. However, Yoshihara does not expressly disclose the device further comprising a frame removably holding the filter film, or wherein the frame includes attachment features for attaching the frame to a display screen.
Green discloses an optical filter film (see figures 15a-15b, for instance), further comprising a frame (1500) removably holding the filter film (550), or wherein the frame includes attachment features for attaching the frame to a display screen (since film 550 is attachably related to frame 1500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the frame and attachment of Green in the filter film of Yoshihara. The motivation for doing so would have been to provide protective cover to the display in a variety of unique device designs, as taught by Green ([0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/13/2021